Citation Nr: 1400103	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  13-29 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for urinary disorder as secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for residuals of a right elbow fracture as secondary to service-connected diabetes mellitus and lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Dax J. Lonetto, Sr., Attorney at Law


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Records associated with this case were accessed through the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

An October 2009 statement raised claims of service connection for chronic pain in the feet, hips, and back, as well as for residuals of a bone chip to the right knee.  These matters have not yet been adjudicated by the RO and are referred back for appropriate action. 

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Additional opinions are needed to adjudicate the Veteran's claims of service connection for a urinary disorder and right elbow disability.  The Veteran argues that his urinary condition is caused by or secondary to his service-connected diabetes.  The VA examiner in March 2011 concluded that the Veteran's urinary condition was due to an enlarged prostate but did not provide detailed rationale or discuss any relationship between the enlarged prostate and diabetes; thus, the opinion is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).

Next, the Veteran asserts that he broke his right elbow after falling from imbalance caused by his service-connected diabetes and lower extremity peripheral neuropathy.  The March 2011 VA examiner did not address whether the Veteran's service-connected conditions could have caused him imbalance and to fall.  Therefore, this opinion is also inadequate.  See Dalton, 21 Vet. App. at 39.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the March 2011 examiner, or another appropriate examiner if that individual is unavailable, to provide an addendum opinion on the Veteran's urinary disorder and right elbow.  The examiner should address the following in the opinion:

a. Provide a rationale explaining why the Veteran's urinary disorder is more likely related to his enlarged prostate than his diabetes mellitus.

b. Is the Veteran's enlarged prostate at least as likely as not caused by or related to his service-connected disabilities, including diabetes mellitus?

c. Was the Veteran's urinary disorder at least as likely as not caused by or related to sexually transmitted diseases contracted during active service?

c. Is it at least as likely as not that the Veteran's imbalance and fall injuring his right elbow were caused by or related to his diabetes mellitus and/or his lower extremity peripheral neuropathy? 

The examiner must provide a rationale for each opinion that takes into account the Veteran's reports of injury, treatment, and symptoms.  Such reports cannot be rejected merely because there is an absence of supporting clinical evidence.  

If any requested opinion cannot be offered without resort to speculation, state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2.  Readjudicate the issues on appeal.  If any benefits sought on appeal remain denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

